             Case 2:17-cv-05225-JS Document 46 Filed 10/09/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    MICHELLE HAYES                                :           CIVIL ACTION
                                                  :
      v.                                          :           No. 17-5225
                                                  :
    ANDREW SAUL,1                                 :
    ACTING COMMISSIONER OF SOCIAL                 :
    SECURITY                                      :

                                            ORDER

           AND NOW, this 9th day of October, 2020, upon consideration of Plaintiff Michelle

Hayes’s Motion for Attorney Fees, and the parties’ briefing on the Motion, it is ORDERED the

Motion (Document 42) is DENIED.


                                                      BY THE COURT:



                                                       /s/ Juan R. Sánchez
                                                      Juan R. Sánchez, C.J.




1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Federal
Rule of Civil Procedure 25(d), Saul is substituted for Nancy A. Berryhill as the Defendant in this
case.
